Order filed June 17, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00465-CR
                                  ____________

                      WADE EUGENE DIX, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1380494

                                    ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit #5, a
DVD.
      The clerk of the 337th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit #5, a DVD, on or before June 24, 2015. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit #5, a DVD, to the
clerk of the 337th District Court.



                                              PER CURIAM